Citation Nr: 0500676	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to the service-connected right knee disability.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


INTRODUCTION

The veteran had active duty from November 1971 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in September 2004 at the RO.  


FINDING OF FACT

No relationship between the service-connected right knee 
disability and disc disease of the lumbar spine is 
demonstrated.


CONCLUSION OF LAW

Disc disease of the lumbar spine is not proximately due to or 
the result of the service-connected right knee disability.  
38 U.S.C.A. § 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In letters dated in March 2001, August 2001, and October 
2001, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The October 2001 letter in effect 
also advised the veteran to provide any additional evidence 
to support his claim. In addition, the Statement of the case 
furnished to the veteran and the personal hearing he attended 
in September 2004 advised him of the opportunity to submit 
any evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal for 
service connection for bilateral hearing loss was in March 
2002. Notice fully complying the provisions of the VCAA was 
provided to the veteran prior to that time. Therefore, the 
veteran did receive proper VCAA notice prior to the initial 
rating decision denying his claim.  38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the RO has obtained all available 
post-service VA and private medical records, to include those 
from Karla Houston Gray, M.D., identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in October 2002 in connection with his claim for 
service connection.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Background

Service connection is in effect for postoperative total right 
knee replacement, evaluated as 40 percent disabling.

Service medical records include May 1973 clinical records 
that show complaints of right-sided back pain.  A report from 
an examination at discharge dated in April 1976 is silent for 
any pertinent findings.  

VA outpatient records dated from March to December 1993 
reveal ongoing complaints of low back pain.  

VA examinations conducted in April 1994 and in March 1996 
related solely to examination of the veteran's service-
connected right knee and are silent for any clinical findings 
associated with the lower back.  

Private medical records from Dr. Gray for the period 
extending from March 1999 to July 2001 are associated with 
the claims folder and generally reveal complaints and 
treatment for low back pain.  A clinical record dated in 
March 1999 reveals an initial complaint of back pain.  The 
veteran reported that he had not had that sort of pain for 
approximately 8 to 9 years.  He indicated that he had not 
done anything in particular that precipitated the pain, but 
that it was quite severe.  A diagnosis of low back pain was 
noted.  The result from a Magnetic Resonance Imaging (MRI) 
conducted in January 2001 was central bulging annulus at L4-5 
with mild bilateral foraminal stenosis.  Also noted in a 
January 2001 record is that the veteran was aware that his 
weight might be contributing to his back discomfort.  

In a report from a VA examination dated in October 2000, the 
examiner primarily examined the veteran's service-connected 
right knee.  Noted in a recitation of his medical history is 
that the veteran had low back pain, which he felt was related 
to his service-connected right knee.  

In a report from a VA examination dated in October 2002, the 
veteran's past medical history with respect to his service-
connected right knee disability is noted.  The veteran 
reported that he hurt his lower back in 1973 while on active 
duty.  The examiner noted that according to past medical 
records, the veteran had reported to his private physicians 
that "it all started with a motor vehicle accident and 
symptoms also since 1999."  The examiner noted that recent 
surgery precluded a formal evaluation of the veteran's 
lumbosacral spine, but indicated a diagnosis of degenerative 
disc disease of the lumbar spine.  The examiner also opined 
that as far as the back was concerned, there were too many 
conflicting reports to make a firm determination; however, 
the examiner provided "a very strong opinion" that the 
veteran's lower back condition was totally unrelated to the 
veteran's knee or to any events that occurred while on active 
duty.  It was felt that the veteran's back disability was 
more a function of his obesity and age than anything else.  

The report from a VA examination conducted in November 2003 
solely relates to the veteran's service-connected right knee 
disability.  

In September 2004, the veteran underwent a personal hearing, 
at which time he testified that he had some back problems at 
the same time he was diagnosed as having right knee damage 
and chondromalacia during service.  He was given some 
exercises to do and his back problems subsided.  He also 
reported that in 1992, he had a diagnosis "outside of the VA 
clinic", of two bulging discs of the lower back.  That is 
when he started having a flare-up of symptoms associated with 
the lower back.  The veteran also testified that in 1999, his 
knees gave way and he fell into the car doorjamb and injured 
his back further.  He alleged that the development of his 
back disability is attributable to symptoms associated with 
his service-connected right knee.  


Legal Criteria

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (3) that a degree of the 
current disability (b)  proximately resulted from aggravation 
by a service-connected disability.


Analysis

In reaching its decision, the Board has taken into account 
the veteran's contentions regarding the etiology of his low 
back disability, disc disease of the lumbar spine. What is 
not shown, however, is that this condition developed as a 
consequence of impairment associated with the service-
connected right knee disability. 

The Board finds no reason to disregard the "very strong" 
medical opinion provided by the physician who conducted the 
VA examination in March 2002 to the effect that there was no 
clear nexus between the service-connected right knee 
disability and the veteran's low back condition. Rather, the 
examiner attributed the present back problem to obesity and 
age. No medical opinion or other competent medical evidence 
to the contrary to support the veteran's assertions has been 
submitted. 

Although the Board has taken into account the testimony 
provided by the veteran regarding the nature of his low back 
condition, as a layman, he is not qualified to offer a 
probative opinion as to the cause of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). (Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.) 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5103A, 5107; 38 C.F.R. 
§ 3.310; Allen.


ORDER

Service connection for a low back disability as secondary to 
the service-connected right knee disability is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


